  Case 3:16-cv-02461-PAD Document 88 Filed 10/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 ANA VIZCARRONDO-GONZÁLEZ,

        Plaintiff,

                v.
                                                        CIVIL NO. 16-2461 (PAD)
 SONNY PERDUE, SECRETARY
 UNITED STATES DEPARTMENT
 OF AGRICULTURE (USDA), et al.,

        Defendants.


                                        ERRATA SHEET

       The Opinion and Order at Docket No. 63, is amended nunc pro tunc, as follows:

       On page 44, line 6, add a period “.” after Billings and replace “she” with “She” so it reads

“The staring that plaintiff alludes to here is not of the kind described in Billings. She saw…”

       The amended Opinion and Order is attached.
